Citation Nr: 0610836	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-29 396	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.	Entitlement to a rating higher than 20 percent for a torn 
meniscus cartilage in the right knee, status-post resection.  

2.	Entitlement to a rating higher than 10 percent for a scar 
on the right lower leg, as a residual of a spider bite.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
July 1986.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Pittsburgh, 
Pennsylvania, which increased the rating for a scar on the 
veteran's right lower leg from 0 to 10 percent, retroactively 
effective from January 21, 2003.  He wants an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In that 
same decision, the RO denied a rating higher than 20 percent 
for a torn meniscus cartilage in his right knee, status-post 
resection.

In October 2003, to support his claims, the veteran and his 
spouse testified before a local Hearing Officer at the RO.

As indicated below, the Board is adjudicating the claim for a 
higher rating for the veteran's right knee disability.  
However, the remaining claim for a higher rating  (in excess 
of 10 percent) for the residuals - including scar, of the 
spider bite must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify him if further 
action is required on his part concerning the latter claim.

The Board also notes that, in a recent March 2006 Informal 
Hearing Presentation, the veteran's representative raised the 
additional issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to the 
combined effect of the veteran's service-connected 
disabilities, including his low back disability for which 
service connection recently was granted.  Also, earlier, in 
July 2003, the veteran had requested a "retroactive" award 
of benefits prior to January 21, 2003, for his scar of the 
right lower leg.  This statement may be reasonably construed 
as a claim for an earlier effective date for the award of a 
10 percent rating for the service-connected scar (i.e., prior 
to his January 2003 claim for increase for that condition).  
These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board.  
So they are referred to the RO for appropriate development 
and consideration.  The Board does not currently have 
jurisdiction to consider them.  38 C.F.R. § 20.200 (2005).  

Note also that, regarding the claim for a TDIU, the 
determination as to this issue may be affected by the outcome 
of the veteran's current claim for a higher rating for the 
scar on his right leg -- since these issues are inextricably 
intertwined.  So the RO's consideration of the TDIU claim 
should be deferred to avoid piecemeal adjudication of these 
claims.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claim for a higher 
rating for his right knee disability, including whose 
responsibility - his or VA's, it was to obtain the 
supporting information and evidence.  Moreover, all relevant 
evidence necessary for a fair disposition of this claim has 
been obtained.

2.	On VA orthopedic examination in May 2003, the veteran 
demonstrated right knee flexion from 0 to 115 degrees 
passively, from 0 to 110 degrees actively, and from 0 to 110 
degrees with pain.  Right knee extension was to 0 degrees, 
with no indication of pain on motion.  

3.	The veteran has some additional right knee pathology, 
involving recurrent subluxation or lateral instability, but 
only causing slight impairment in this knee.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for a torn meniscus cartilage of the right knee, status-post 
resection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5257, 5260 and 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and as specifically applicable here, 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Here, in furtherance of the duty under the VCAA to notify and 
assist the veteran in the evidentiary development of his 
claim for a higher rating for a torn meniscus of the right 
knee, status-post resection, the RO sent him a February 2003 
notice letter concerning this claim.  That correspondence 
included a discussion of the information and evidence not of 
record that was necessary to substantiate the claim.  He was 
also informed of the mutual obligation between him and VA to 
obtain evidence relevant to the disposition of the claim.  
See Quartuccio, 16 Vet. App. at 186-87.  In describing the 
type of evidence that would be most helpful for him to submit 
in support of his claim, the letter suggested that he provide 
a physician's statement, the results of any recent 
examinations, laboratory tests or X-rays, and lay statements 
from others regarding the symptoms of his disability.  The RO 
also enclosed copies of VA Form 21-4142 (Authorization and 
Consent to Release Information to VA) to provide him with the 
opportunity to identify any further private treatment records 
which had not yet been obtained.  

Additional documents associated with the claims file that 
provided the requisite notice information include an August 
2003 statement of the case (SOC) and supplemental SOCs 
(SSOCs) dated in January and February 2004, each of which 
explained to him in further detail the type of evidence not 
yet of record that would help to substantiate his claim for 
increase.  The August 2003 SOC also included citation to 38 
C.F.R. § 3.159, which sets forth the procedures by which VA 
will assist a claimant in the development of a claim for 
compensation benefits.

Based upon the above documents, at least the first three 
notice requirements set forth in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II have clearly been satisfied.  That said, 
however, none of these documents include the specific 
language of the "fourth element" mentioned above.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the February 2003 notice letter issued to the 
veteran did not contain the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claim.  This correspondence informed him 
of the opportunity to submit additional evidence showing 
that his service-connected right knee disability had 
increased in severity, before the RO proceeded with the 
adjudication of his claim, and up to one-year from the date 
of the issuance of that letter.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

While the February 2003 VCAA letter did not provide notice of 
the type of evidence necessary to establish a higher 
disability rating for the veteran's service-connected right 
knee disability, in accordance with the requirements set 
forth in Dingess/Hartman, this information was nonetheless 
provided to him through other notice documents of record.  
Specifically, the August 2003 SOC provided him with the 
information that a schedular or extraschedular disability 
rating would be determined by way of the application of 
relevant diagnostic codes in the rating schedule -- citation 
was included to 38 C.F.R. § 3.321(b) as to the provisions for 
the assignment of an extraschedular rating.  Accordingly, the 
August 2003 SOC, when considered along with the February 2003 
correspondence, satisfied the criteria for notice as to the 
disability rating element of his claim.  See Dingess/Hartman, 
2006 WL 519755, at *12 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ... To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.")

With regard to the effective date element of the claim that 
is under consideration, any lack of notice as to this 
particular element was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, since the Board will conclude below that the 
preponderance of the evidence is against his claim for 
increase for the right knee disability, any question as to 
the appropriate effective date to be assigned is therefore 
rendered moot.

In addition to the relevant information described thus far as 
to the content of the notice provided to the veteran, the 
record reflects that the timing of the notice provided to the 
veteran was also sufficient, and therefore, his claim at 
present can be fairly considered on the merits.  The February 
2003 VCAA letter was sent to him prior to the issuance of the 
June 2003 rating decision on appeal, which represented the 
initial adjudication of his current claim for a higher rating 
for his right knee disability.  So this notice may be 
considered timely under the legal definition provided in 
Pelegrini II.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).



Moreover, the RO has taken appropriate steps to comply with 
the duty to assist the veteran with the development of his 
claim for a higher rating for his right knee disability, 
including obtaining his VA outpatient treatment records from 
the Johnstown Community Based Outpatient Center (CBOC), and 
an administrative decision and supporting medical records 
concerning his receipt of disability benefits from the Social 
Security Administration (SSA).  The RO has also arranged for 
him to undergo VA examination in connection with his claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has 
submitted recent letters from a private treating physician 
and various personal statements in support of his claim.   He 
and his spouse have also provided testimony before a local 
Hearing Officer at the RO.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The veteran presently has a 20 percent disability rating for 
the torn meniscus cartilage in his right knee, status-post 
resection, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5260, pertaining to limitation of leg flexion.  This 
diagnostic code indicates a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees; 
a 20 percent rating requires flexion limited to 30 degrees; 
and a 30 percent rating is warranted for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  Under this code, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating is assigned for 
extension limited to 30 degrees; and a maximum 50 percent 
rating is assigned when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Note also that under 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  And here, as 
mentioned, the joints involved are in the knees, so DCs 5260 
and 5261 apply as they concern flexion and extension, 
respectively.  When, however, limitation of motion at the 
joint(s) involved is noncompensable, a 10 percent rating is 
warranted nonetheless for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but X-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is assigned where the above is present, but with occasional 
incapacitating exacerbations.

In VAOGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

Another diagnostic code that warrants consideration for 
determining the extent of knee impairment other than 
involving limitation of motion is DC 5257, for other 
impairment of the knee.  Where there is other impairment of 
the knee involving recurrent subluxation or lateral 
instability, a 10 percent evaluation may be assigned when the 
resulting disability is slight.  A 20 percent evaluation will 
be assigned for moderate disability, and 30 percent for 
severe disability.  38 C.F.R. § 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable, but must at least meet the 
criteria for a 
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

Legal Analysis

To receive the next higher 30 percent rating under DC 5260, 
flexion in the veteran's right knee would have to be limited 
to 15 degrees.  He also can receive a higher level of overall 
compensation by way of a separate rating under DC 5261, 
provided his extension is limited to at least 10 degrees.  
See VAOPGCPREC 9-04 (September 17, 2004) indicating separate 
ratings may be granted for limitation of knee flexion and 
extension, notwithstanding that each occurs within the same 
general plane of motion.  But his range of motion, in both 
directions, far exceeds these requirements.

The most comprehensive source of clinical findings of record 
which would assist in evaluating the veteran's right knee 
condition in reference to the above criteria is the report of 
a May 2003 VA examination of the joints.  During that 
evaluation, he reported that he initially injured the knee in 
service and underwent surgical removal of torn cartilage soon 
afterwards.  He complained of right knee pain and soreness - 
which was associated with swelling, stiffness and decreased 
motion, and often became worse by the end of the day.  He 
indicated there was no locking of the knee, but that he did 
have some fatigue and lack of endurance.  X-rays showed there 
was slight narrowing of the medial joint space with early 
marginal sclerosis, and no recent fractures or acute bony 
changes.  On range of motion testing, he was capable of right 
knee flexion from 0 to 115 degrees passively, from 0 to 110 
degrees actively, and from 0 to 110 degrees with pain.  
Knee extension was to 0 degrees, without any indication of 
pain.  The diagnosis, in pertinent part, was status-post torn 
meniscus of the right knee, patellofemoral arthritis, and 
laxity of the medial collateral ligament 
(this particular latter manifestation will be discussed 
further below, to the extent that it might provide any 
justification for a higher rating under DC 5257).

These objective findings do not tend to support any higher 
rating than the 20 percent evaluation already assigned, since 
neither the range of motion findings as to flexion or 
extension meet the relevant rating criteria of DCs 5260 and 
5261.  This includes the possibility of a 30 percent rating 
due to more significant limitation of flexion than previously 
determined, and the availability of a separate compensable 
rating for limitation of extension.  These examination 
findings also provide sufficient information concerning the 
potential for additional decrease in right knee mobility from 
functional loss due to pain or other factors, consistent with 
DeLuca, 8 Vet. App. at 204-7, and 38 C.F.R. §§ 4.40, 4.45.  
The VA examiner has considered the extent to which the 
symptom of pain on motion affects actual range of motion and 
determined there was no further loss of degrees of motion 
from an active range of motion of 110 degrees; there was also 
no additional loss of knee extension due to painful motion.  
And while the veteran reported having some fatiguability and 
lack of endurance, inasmuch as knee mobility even when 
considering pain was well in excess of what would warrant an 
increased rating (with pain on motion itself having no 
apparent effect), and several measurements overall were 
taken, this examination represents a portrayal of the extent 
of his right knee mobility with sufficient consideration of 
functional loss.  Accordingly, no higher rating may assigned 
based on right knee limitation of motion.



As alluded to, another source of a potential higher 
evaluation for the veteran's right knee disorder is the 
presence of other impairment due to lateral instability 
and/or subluxation.  He is permitted to receive separate 
evaluations for knee arthritis and instability where 
applicable under the facts of the case.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  In this instance, the 
May 2003 examination confirmed there was increased laxity of 
the medial collateral ligament when applying varus stress 
compared to the left knee, and tenderness over the tibial 
plateaus and posterior patella.  Drawer sign and Lachman test 
were negative, and with McMurray testing, no click or pop was 
noted.  These findings show some knee instability, albeit 
only slight, and correlate to a 10 percent rating under DC 
5257.  But even if a separate 10 percent rating was awarded, 
the receipt of an overall 30 percent rating based on all 
relevant pathology would not, in turn, be warranted.  
Although the veteran currently has a 20-percent rating for 
his right knee disability (awarded several years ago), 
the current extent of his knee impairment due to limitation 
of motion does not even satisfy the requirements for the most 
minimum compensable rating under DCs 5260 or 5261 (since he 
has far greater range of motion), and at most warrants the 
maximum 10 percent rating under DC 5003 for degenerative 
arthritis (when, as here, the limitation of motion is 
otherwise noncompensable).  Thus, the combined result of his 
knee instability and actual limitation of motion shown would 
only correspond to the current 20 percent rating, certainly 
not to any higher evaluation such as 30 percent.

In recent correspondence received at the Board, the veteran's 
representative has alleged that the veteran's May 2003 VA 
examination was inadequate for rating purposes (see 38 C.F.R. 
§ 4.2) because it did not provide a sufficiently recent 
depiction of the severity of his service-connected right knee 
disability.  Yet the examination in question was conducted 
just under three-years previously.  Also, the range of motion 
findings noted were not then even near what would warrant the 
next higher incremental rating under the applicable criteria, 
and there is no evidence from VA or private medical providers 
since then as to any recent worsening of his knee problems.  
So the examination represents a sufficiently contemporaneous 
portrayal of his service-connected right knee condition.  
See, e.g., Snouffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Hence, the current 
record does not present any legitimate basis for assigning a 
schedular rating higher than 20 percent.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
But the veteran has not shown that his service-connected 
right knee disability, status-post resection, has caused 
marked interference with his employment, meaning above and 
beyond that contemplated by his current schedular rating, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  For example, there are no 
indications of special considerations or accommodations made 
by his employer, on account of the severity of his right knee 
disability, and the vast majority of his evaluation and 
treatment has been on an outpatient basis - not as an 
inpatient.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the above, an increased rating for the veteran's 
service-connected right knee disability is not warranted.  
Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is not applicable.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 20 percent for a torn 
meniscus cartilage of the right knee, status-post resection, 
is denied.




REMAND

As mentioned, the VCAA became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, the Court held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The record shows the RO already has sent the veteran a 
February 2003 VCAA notice letter specifically addressing his 
claim for a higher rating for the scar on his right lower leg 
(as a residual of a spider bite).  But this correspondence 
did not include any discussion of the degree of disability 
and effective date elements of the claim, consistent with the 
recent Dingess/Hartman holding.  So he should be provided a 
supplemental notice letter that includes a discussion of 
these additional elements.  

Also necessary for the continuing development of this claim 
on its merits, is that the veteran undergo a more 
comprehensive examination intended to address the full extent 
of his symptoms or any other ongoing conditions that are 
related to the scarring on his right leg, as a residual of 
the spider bite that occurred during his military service.  
His current 10 percent rating was awarded under the 
provisions of 38 C.F.R. § 4.118, DC 7804, for scarring that 
is superficial and painful on examination (the maximum 
evaluation under this diagnostic code).  The report of his 
May 2003 examination, however, while intended to address the 
orthopedic component of his knee disability, also nonetheless 
included a discussion of the symptoms associated with the 
service-connected scar on his right shin area.  The scar, 
itself, approximately 5-cm by 3-cm, was atrophic, and a 
portion was crusted, abraded and red in appearance.  There 
was minimal fluid from the area which appeared blood tinged, 
but not purulent.  The scar was tender to palpation, and the 
central area was inflamed.  It did not then appear to involve 
limitation of motion or function.  The diagnosis was status-
post brown recluse spider bite with persistent inflammation 
and irritation at the site. 

In his testimony during the October 2003 RO hearing, the 
veteran stated that the skin surface around the area of his 
scar would break open on average once a month, resulting in a 
discharge of fluids for a few days, and would necessitate 
topical ointment for treatment.  He stated that his treating 
physician believed this condition could be attributable to 
ongoing effects from the poisonous bite he had sustained 
in service.    

Considering the May 2003 physician's observations and 
veteran's own reported account of symptoms, a more in-depth 
review of the affected dermatological condition on the right 
lower leg is warranted to determine the precise nature of all 
pathology that he experiences.  So the veteran should undergo 
further examination, both as to the scar on the right leg and 
any other related condition deemed to be a residual of the 
spider bite that occurred in service (including whether there 
is any infection of the skin, evaluated under 38 C.F.R. § 
4.118, DC 7820).  In the event that any medical condition is 
found to exist that is substantially unrelated to the 
scarring itself, but nonetheless in that same location, the 
examiner should clarify whether it is etiologically related 
to the underlying event of a spider bite during service -- or 
in other words, whether there is a basis for attributing the 
additional condition diagnosed to the veteran's military 
service.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, 
by competent medical evidence, the extent of the veteran's 
symptoms that are attributable to service-related events from 
those that are not)  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for a rating higher than 10 
percent for the scar on the right lower 
leg, as a residual of a spider bite, 
send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This additional letter must provide him 
with notice of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

Additionally, this letter, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all additional VA 
hospitalization and outpatient records 
from the Van Zandt VA Medical Center 
(VAMC) in Altoona, Pennsylvania -- in 
particular, all records from the 
Johnstown CBOC, dated since July 2004.  
Then associate these records with the 
claims file.  

3.	Schedule the veteran for an 
examination with a  VA dermatologist to 
assess the severity of his service-
connected scar of the right lower leg, 
as a residual of a spider bite.  All 
clinical findings should be reported in 
detail, and all tests and studies 
deemed necessary by the examiner should 
be performed.     

The examiner should be provided a copy 
of the applicable rating criteria for 
evaluating scars (other than involving 
areas of the head, face or neck), found 
at 38 C.F.R. § 4.118, DCs 7801 to 7805, 
in order to ensure that his/her 
findings are pertinent to the 
applicable rating criteria.  The 
physician is requested to comment on 
all signs and symptoms that are 
attributable to the veteran's service-
connected scar, including but not 
limited to the size of the scar and 
characteristics such as tenderness or 
stability -- this would encompass 
whether there is any indication of 
current or recent skin infection 
(evaluated under 38 C.F.R. § 4.118, DC 
7820), and/or fluid discharge from or 
recurrent opening of the skin surface.  
Additionally, in the event that any 
medical condition is found to exist 
that is substantially unrelated to the 
scarring itself, but nonetheless in the 
same location, the examiner should 
clarify whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) etiologically 
related to the underlying event of a 
spider bite during military service.  

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be 
made available for the examiner's 
review of the veteran's pertinent 
medical history.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication. 38 C.F.R. § 4.2 (2005); 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	Then readjudicate the veteran's claim 
for a rating higher than 10 percent for 
the scar on his right lower leg, as a 
residual of a spider bite, in light of 
the additional evidence obtained.  If a 
higher rating is not granted to his 
satisfaction, prepare an SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


